951 F.2d 1266
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Madeline SANKEY, Marcel Sankey, Marcel Sankey, trustee forChase Sankey, a minor, Celeste Medicine Bird, trustee forJessie Ada Sankey, Overton Sankey, and Madeline Dawn Sankey,minors, Vinita Sankey, Byron Sankey, George F. Sutton,Thelma Haag, Olga Haag, Willie Meeks, Wesley Meeks, BillyTiger, Barbara Pennock, Patty Harjo, Robert Pennock, LauraLasley, William Pennock, Richard Pennock, Ricki SittingBull, Frederick Sitting Bull, Ruth Sitting Bull Orange,Ethelyn B. Little Thunder, individually, and on behalf ofall other Cheyenne and Arapahoe Allottees similarlysituated, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 91-5105.
United States Court of Appeals, Federal Circuit.
Dec. 11, 1991.

On Appeal from the United States Claims Court, in Case No(s).  90-93 L.
22 Cl.Ct. 743.
AFFIRMED.
MICHEL, LOURIE and CLEVENGER, Circuit Judges.

Judgment
PER CURIAM

1
AFFIRMED.  Fed.Cir.R. 36.